I respectfully dissent from the majority resolution of the first assignment of error. I would reverse the denial of Traywick's transfer to a less restrictive environment.
In determining whether an insanity acquittee should be transferred to a less restrictive setting, the trial court must consider the treatment needs of the person and the public safety. State v. Johnson (1987), 32 Ohio St.3d 109,512 N.E.2d 652. This decision rests within the discretion of the trial court, and an appellate court will not reverse absent evidence the trial court acted with "`perversity of will, passion, prejudice, partiality, or moral delinquency.'" State, ex rel.Shafer, v. Ohio Turnpike Comm. (1953), 159 Ohio St. 581, 591, *Page 683
50 O.O. 465, 469, 113 N.E.2d 14, 19. Further, an abuse of discretion will be found where there is no evidence upon which the trial court could have based its decision. State, ex rel.Commercial Lovelace Motor Freight, Inc., v. Lancaster (1986),22 Ohio St.3d 191, 193, 22 OBR 275, 277, 489 N.E.2d 288, 290.
The record in this case contains no evidence to support the trial court's finding that Traywick would benefit from further treatment at the Western Reserve Psychiatric Habilitation Center ("WRPHC") or that he presents a danger to the general public. The psychiatrists' testimony and the psychiatric reports filed with the court all opine Traywick's psychosis is in remission. One of these psychiatrists, Dr. Kathleen Dougherty, testified the petitioner no longer suffers from any psychiatric disorder. The psychiatrists testified Traywick neither displayed psychotic symptoms nor required any psychotropic medications since his admission to WRPHC in 1985. The psychiatrists also averred Traywick was no danger to the public.
Specifically, Dr. Paczensiak testified the petitioner demonstrated no violent behavior since admission and that his behavior while on weekend and holiday passes was "beyond reproach." Paczensiak's report indicates the petitioner's weekly urine tests for drugs and cannabinoids were "consistently negative." Paczensiak also told the court Traywick had received the maximum benefits possible from hospitalization at WRPHC. Finally, the "Three Panel Report" filed by two staff psychologists and the medical director of WRPHC states, "Mr. Traywick's treatment needs can be more effectively met through placement at the Murtis Taylor MHC."
Not only is the record devoid of any evidence Traywick would benefit from further treatment at WRPHC or that he poses a danger to the public, but the trial court's remarks demonstrate his ruling was the result of passion and prejudice. In announcing his decision, the court stated:
"This guy beat a three-year actual incarceration and at least perhaps maybe a 20-year to life sentence.
"The court didn't believe a damn word any psychiatrist said when this case was being tried. Put that on the record. But I had to send him away because they were telling me he was insane at the time of the crime. I didn't believe a word of it.
"* * * the fact that no one can guarantee * * * he won't walk out and kill two people in a bar across the street from the institution, as occurred this week down at Dayton, a man walked out that was on a pass and walked back, *Page 684 
coming back from a pass, walked into a bar and killed two people. Put that in the record, too.
"MR. MAREK: Your Honor, I object to the Court taking judicial notice of something that was not testified to at this hearing.
"THE COURT: You may object.
"MR. MAREK: Thank you.
"THE COURT: The Court is not taking judicial notice of anything. It was a fact that the man was on a pass from Dayton Mental Health and he came back and went to a beer joint and killed two people for no reason at all.
"* * *
"I don't want this man walking around the City of Cleveland whenever he feels like leaving there, and that's part and parcel of my discretion as to the fact that his time belongs to — he can stay there until the time runs out, as far as the original sentence is concerned.
"Now, I don't want him to be given any special favors, that's sure."
Finally, the court's journal entry also reflects ill will toward Traywick. The court, sua sponte, ordered "that all contact with the Murtis H. Taylor Multi-Service Center be immediately terminated." The record demonstrates the Center planned to hire Traywick as a substance abuse counselor, a position for which he had trained at Kent State University.
The trial court's remarks demonstrate the judge never believed Traywick suffered from a psychosis and felt he should remain hospitalized since he "beat" the murder sentence. The court's consideration of the purported Dayton killings also is irrelevant to whether the defendant should be transferred to a less restrictive environment. In light of the record, I would sustain the assignment of error and reverse the trial court's ruling. *Page 685